
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5


THE MACERICH COMPANY
DEFERRED COMPENSATION PLAN
FOR EXECUTIVES
(As Amended and Restated Effective as of January 1, 2003)

        This deferred compensation plan (the "Plan") was originally adopted
effective April 1, 1994, by THE MACERICH COMPANY (the "Company") to provide
supplemental retirement income benefits through deferrals of salary and bonuses.
The Plan was subsequently amended and restated effective as of January 1, 1998.
The Plan is hereby amended and restated in its entirety as set forth herein,
effective as of January 1, 2003, except as otherwise indicated.

ARTICLE I
TITLE AND DEFINITIONS

1.1—Title.

        This Plan shall be known as The Macerich Company Deferred Compensation
Plan for Executives.

1.2—Definitions.

        Whenever the following words and phrases are used in this Plan, with the
first letter capitalized, they shall have the meanings specified below.

        "Account" or "Accounts" shall mean a Participant's Deferral Account
and/or Company Matching Account.

        "Beneficiary" means the person or persons, including a trustee, personal
representative or other fiduciary, last designated in writing by a Participant
in accordance with procedures established by the Committee to receive the
benefits specified hereunder in the event of the Participant's death. If there
is no valid Beneficiary designation in effect, or if there is no surviving
designated Beneficiary, then the Participant's surviving spouse shall be the
Beneficiary. If there is no surviving spouse to receive any benefits payable in
accordance with the preceding sentence, the duly appointed and currently acting
personal representative of the Participant's estate (which shall include either
the Participant's probate estate or living trust) shall be the Beneficiary. In
any case where there is no such personal representative of the Participant's
estate duly appointed and acting in that capacity within 90 days after the
Participant's death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant's death), then Beneficiary shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder. In the event any amount is payable under the Plan
to a minor, payment shall not be made to the minor, but instead be paid (a) to
that person's living parent(s) to act as custodian, (b) if that person's parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (c) if no parent of that person is then living, to a
custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor.

        "Board of Directors" or "Board" shall mean the Board of Directors of The
Macerich Company.

        "Bonus" shall mean any incentive compensation payable to a Participant
in addition to the Participant's Salary prior to any deferrals under this Plan
or any salary reduction contributions to a plan described in Section 401(k) of
the Code or Section 125 of the Code.

--------------------------------------------------------------------------------


        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Committee" shall mean the Committee appointed pursuant to Section 8.1
of this Plan.

        "Company" shall mean The Macerich Company, its subsidiaries and
successors and, where the context warrants, The Macerich Partnership, L.P.,
Macerich Property Management Company, LLC, Macerich Management Company, and,
effective as of September 30, 2002, Westcor Partners, LLC and Westcor Realty
Limited Partnership.

        "Company Matching Account" shall mean the bookkeeping account maintained
by the Committee for each Participant that is credited with an amount equal to
(1) the Company Matching Amount and (2) earnings or losses thereon pursuant to
Section 4.2.

        "Company Matching Amount" shall mean an amount equal to a percentage,
determined by the Company in its sole discretion, of the amount of Compensation
deferred under the Plan for the Plan Year. Subject to the foregoing, the Company
expects that for the Plan Year beginning January 1, 2003 the Company Matching
Amount will be 25% of the amount of a Participant's Compensation deferred under
the Plan for the 2003 Plan Year up to a maximum of 5% of the Participant's
Compensation for the 2003 Plan Year.

        "Compensation" shall mean the Salary and Bonus that the Participant is
entitled to for services rendered to the Company.

        "Deferral Account" shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of the Participant's Salary that he or she elects to defer, (2) the
portion of the Participant's Bonus that he or she elects to defer, and
(3) earnings or losses thereon pursuant to Section 4.1.

        "Earnings Rate" shall mean, for each Fund, an amount equal to the net
rate of gain or loss on the assets of such Fund determined for each business
day.

        "Effective Date" of this amended and restated Plan shall mean January 1,
2003.

        "Eligible Employee" shall mean each key executive of the Company
designated by the Committee whose annualized Salary is equal to or greater than
$80,000 and who is not eligible to participate in the Macerich Company Deferred
Compensation Plan for Senior Executives.

        "Fund" or "Funds" shall mean one or more of the investment funds
designated in Section 3.2(a).

        "Participant" shall mean any Eligible Employee who elects to defer
compensation in accordance with Section 3.1.

        "Payment Eligibility Date" shall mean the first day of the month
following the day on which a Participant terminates employment or dies.

        "Plan" shall mean The Macerich Company Deferred Compensation Plan for
Executives set forth herein, now in effect, or as amended from time to time.

        "Plan Year" shall mean the 12 consecutive month period beginning on
January 1 each year; provided, however, that the first Plan Year was a short
Plan Year beginning on April 1, 1994 and ending on December 31, 1994.

        "Salary" shall mean the Participant's base pay prior to any deferrals
under this Plan or any salary reduction contributions to a plan described in
Section 401(k) of the Code or Section 125 of the Code.

2

--------------------------------------------------------------------------------

ARTICLE II
PARTICIPATION

2.1—Participation.

        Participation in the Plan is voluntary. Each Eligible Employee who was a
Participant in the Plan immediately before the Effective Date shall continue as
a Participant. Any other Eligible Employee shall become a Participant in the
Plan by electing to defer Compensation in accordance with Section 3.1.

ARTICLE III
DEFERRAL ELECTIONS

3.1—Elections to Defer Compensation.

        (a)   Elections to Defer. Each Eligible Employee may elect to defer
Compensation for any Plan Year by filing with the Committee an election that
conforms to the requirements of this Section 3.1, on a form provided by the
Committee, no later than the December 15 immediately preceding such Plan Year
(or such later date that the Committee determines, but in no event later than
December 31). The Committee shall notify each Eligible Employee of his or her
eligibility to participate in the Plan at least 10 days prior to the time he or
she must file an election for participation. Each participation election shall
signify the portion of the Eligible Employee's Salary and/or Bonus that he or
she elects to defer.

        (b)   Amount of Deferrals. The amount of Compensation which an Eligible
Employee may elect to defer is as follows:

        (1)   Any percentage of Salary up to 50%, which shall be deferred
ratably over the Plan Year; and/or

        (2)   Any percentage of Bonus, if any, up to 100%.

        Notwithstanding the foregoing, the maximum amount of Compensation that
an Eligible Employee may defer under this Plan and any other nonqualified
elective plan of deferred compensation maintained by the Company shall be
reduced by the amount of Compensation that the Eligible Employee could have
deferred under any qualified cash or deferred arrangements as described in
Section 401(k) of the Code (a "401(k) Plan") without violating Section 402(g) of
the Code or the maximum elective contributions permitted under the terms of the
401(k) Plan.

        (c)   Effect of Election. An election to defer Salary for a Plan Year
shall apply to all Salary earned during each pay period beginning in such Plan
Year, and an election to defer Bonuses for a Plan Year shall apply to any Bonus
paid during such Plan Year. Notwithstanding the foregoing, an individual who
becomes an Eligible Employee during a Plan Year may elect to participate in the
Plan during such Plan Year by filing such written application with the Committee
no later than the 30th day following the date on which such individual becomes
an Eligible Employee. An election filed in accordance with the preceding
sentence shall be effective solely with respect to Salary (but not Bonuses)
earned on or after the first day of the first complete pay period commencing
after the filing of such election.

        (d)   Irrevocability. Any election filed pursuant to this Section 3.1
shall apply only prospectively and shall be irrevocable for the Plan Year (or
portion thereof) to which such election applies.

3.2—Investment Elections.

        (a)   At the time of making the first deferral election described in
Section 3.1, the Participant shall designate, on a form provided by the
Committee or otherwise in accordance with procedures established by the
Committee, the Fund or Funds in which the Participant's deferrals under such

3

--------------------------------------------------------------------------------

election (and any subsequent deferral elections) and corresponding Company
Matching Amounts will be deemed to be invested for purposes of determining the
amount of earnings or losses to be credited to the Participant's Accounts.
Effective as of November 1, 2002, the Funds shall be the following:

1.Northwestern Mutual Life Guaranteed Interest Fund

2.Northwestern Mutual Life Money Market Fund

3.Northwestern Mutual Life Select Bond Fund

4.Northwestern Mutual Life High Yield Bond Fund

5.Northwestern Mutual Life Balanced Fund

6.Northwestern Mutual Life Index 500 Stock Fund

7.Mason Street Advisors Large Cap Core Stock Fund

8.Northwestern Mutual Life Growth Stock Fund

9.Franklin Templeton International Equity Fund

10.Northwestern Mutual Life Aggressive Growth Stock Fund

11.Northwestern Mutual Life Index 400 Stock Fund

12.Russell Real Estate Securities Fund

13.T. Rowe Price Small Cap Value Fund

        (b)   In making the designation pursuant to this Section 3.2, the
Participant must specify, in whole numbers, the percentage of his or her
Deferral Account and Company Matching Account that shall be deemed to be
invested in one or more of the Funds. Effective as of the end of the day on
which the Committee's receives the Participant's election, a Participant may
change the designation made under this Section 3.2 by filing an election in
accordance with procedures established by the Committee. If a Participant fails
to elect a Fund under this Section 3.2, he or she shall be deemed to have
elected the Money Market Portfolio.

        (c)   The Earnings Rate of each Fund shall be used to determine the
amount of earnings or losses to be credited to the Participant's Accounts under
Article IV. The Company reserves the right to increase or decrease the number of
the Funds listed in Section 3.2(a), as well as the right to designate other
investment funds as the Funds (instead of those currently listed in
Section 3.2(a)) for purposes of this Plan.

        (d)   Notwithstanding the Participant's ability to designate the Funds
in which his or her Accounts shall be deemed to be invested, the Company shall
have no obligation to invest any funds in accordance with any Participant's
election. A Participant's Accounts shall merely be bookkeeping entries on the
Company's books, and no Participant shall obtain any interest in any Funds.

ARTICLE IV
PARTICIPANT ACCOUNTS

4.1—Deferral Account.

        The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Each Participant's Deferral Account shall be divided
into separate subaccounts ("investment fund

4

--------------------------------------------------------------------------------


subaccounts"), each of which corresponds to an investment fund elected by the
Participant pursuant to Section 3.2. A Participant's Deferral Account shall be
credited as follows:

        (a)   As of the last date of each month, the Committee shall credit the
investment fund subaccounts of the Participant's Deferral Account with an amount
equal to Salary deferred by the Participant during each pay period ending in
that month in accordance with the Participant's election under Section 3.2(a);
that is, the portion of the Participant's deferred Salary that the Participant
has elected to be deemed to be invested in a certain Fund shall be credited to
the investment fund subaccount corresponding to that Fund;

        (b)   As of the last day of the month in which the Bonus or partial
Bonus would have been paid, the Committee shall credit the investment fund
subaccounts of the Participant's Deferral Account with an amount equal to the
portion of the Bonus deferred by the Participant's election under
Section 3.2(a); that is, the portion of the Participant's deferred Bonus that
the Participant has elected to be deemed to be invested in a particular Fund
shall be credited to the investment fund subaccount corresponding to that Fund;
and

        (c)   As of the end of each business day, each investment fund
subaccount of a Participant's Deferral Account shall be credited with earnings
or losses in an amount equal to that determined by multiplying the balance of
such investment fund subaccount as of the end of the prior business day by the
Earnings Rate for the corresponding Fund for the day of crediting.

4.2—Company Matching Account.

        The Committee shall establish and maintain a separate Company Matching
Account for each Participant under the Plan. Each Participant's Company Matching
Account shall be divided into separate investment fund subaccounts corresponding
to the investment funds elected by the Participant pursuant to Section 3.2. A
Participant's Company Matching Account shall be credited as follows:

        (a)   As of the last day of each Plan Year or at more frequent intervals
as determined by the Committee, the Company shall credit the investment fund
subaccounts of the Participant's Company Matching Account with an amount equal
to the Company Matching Amount, if any, applicable to that Participant; that is,
the portion of the Company Matching Amount, if any, which the Participant
elected to be deemed to be invested in a certain Fund shall be credited to the
corresponding investment fund subaccount; and

        (b)   As of the end of each business day, each investment fund
subaccount of a Participant's Company Matching Amount shall be credited with
earnings or losses in an amount equal to that determined by multiplying the
balance of such investment fund subaccount as of the end of the prior business
day by the Earnings Rate for the corresponding Fund for the day of the
crediting.

        In addition, the Company may at any time direct the Committee to credit
a Participant's Company Matching Account with such additional amount that the
Company has determined, for any reason, to credit to such Participant.

ARTICLE V
VESTING

5.1—Deferral Account.

        A Participant's Deferral Account shall at all times be 100% vested.

5.2—Company Matching Account.

        A Participant's Company Matching Account shall at all times be 100%
vested.

5

--------------------------------------------------------------------------------


ARTICLE VI
DISTRIBUTIONS

6.1—Time and Form of Distribution.

        (a)   The amount credited to a Participant's Deferral Account and the
amount credited to his or her Company Matching Account shall be paid to the
Participant (or, in the case of his or her death, Beneficiary) in the form of a
cash lump sum payment on his or her Payment Eligibility Date. Notwithstanding
the foregoing, a Participant may elect one of the following optional forms of
distribution, which election shall not be effective until one year after such
election is filed in writing with the Committee:

        (1)   A cash lump sum payable on a specified date either before or after
the Participant's Payment Eligibility Date;

        (2)   A cash lump sum payable on the later of some specified date or the
Participant's Payment Eligibility Date;

        (3)   A specified number of substantially equal monthly installments
(not to exceed 180) commencing on the later of a specified date or the
Participant's Payment Eligibility Date;

        (4)   A specified number of payments on specified dates, not to exceed
ten payments, each payment constituting a specified percentage of the total
amount credited to a Participant's Deferral Account and Company Matching Account
as of the date of each such payment; or

        (5)   Any other method selected by the Participant which is approved by
the Committee in its sole and absolute discretion.

        (b)   The Participant's Accounts shall continue to be credited with
earnings or losses pursuant to Article IV of the Plan until all amounts credited
to his or her Accounts under the Plan have been distributed.

        (c)   For all purposes under this Plan, a Participant shall not be
considered terminated from employment if the Participant remains employed by The
Macerich Company, any of its subsidiaries, The Macerich Partnership, L.P.,
Macerich Property Management Company, LLC, Macerich Management Company, Westcor
Partners, LLC or Westcor Realty Limited Partnership.

        (d)   In the event of the death of a Participant, the benefits described
in this Section 6.1 shall be paid to the Participant's Beneficiary in accordance
with the Participant's election hereunder.

6.2—Small Benefits.

        Notwithstanding anything herein contained to the contrary, if the amount
distributable in a form other than a cash lump sum to a Participant (or to the
Beneficiary of a Participant as a result of the Participant's death) is less
than $10,000, such amount shall be paid in the form of a cash lump sum to the
Participant (or Beneficiary).

6.3—Change in Election of Time and Form of Election.

        A Participant may change his or her distribution election under
Section 6.1 by filing a new election with the Committee; provided, however, that
no such election shall be effective until one year after such election is filed
in writing with the Committee.

6

--------------------------------------------------------------------------------


ARTICLE VII
ADJUSTMENT OF PAYMENTS

7.1—Hardship Distribution.

        (a)   Upon written request of a Participant, the Committee may, in its
sole discretion, make a lump sum payment to a Participant and/or accelerate the
payment of installment payments due to the Participant in order to meet a severe
financial hardship to the Participant resulting from (1) a sudden and unexpected
illness or accident of the Participant or a dependent of the Participant,
(2) loss of the Participant's property due to casualty or (3) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. However, no payment shall be made under
this Section 7.1 to the extent that a hardship is or may be relieved (1) through
reimbursement or compensation by insurance or otherwise, (2) by liquidation of
the Participant's assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship, or (3) by cessation of deferrals under
the Plan effective for the next Plan Year. The amount of any hardship lump sum
payment and/or accelerated amount under this Section 7.1 shall not exceed the
lesser of (1) the amount required to meet the immediate financial need created
by such hardship or (2) the entire amounts credited to the Participant's
Accounts. The amount of any such payments shall be deducted from the amount
credited to the Participant's Accounts, pro rata from among each of the
investment subaccounts of the Participant's Deferral Account and Company
Matching Account. The remaining amounts credited to a Participant's Accounts
shall be distributed in accordance with the Participant's distribution election.

7.2—Acceleration or Deferral of Benefit.

        Upon the petition of any Participant or Beneficiary, the Committee may,
in its sole discretion, accelerate or defer the payment of any benefit payable
to such Participant or Beneficiary, the amount of any such acceleration or
deferred benefit to be subject to such actuarial adjustment as the Committee may
determine in its sole discretion.

ARTICLE VIII
ADMINISTRATION

8.1—Members.

        A Committee shall be appointed by, and serve at the pleasure of, the
Board of Directors. The number of members comprising the Committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Committee may resign by delivering a written notice of
resignation to the Board. The Board may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Committee shall be filled promptly by the Board.

8.2—Committee Action.

        The Plan shall be administered by the Committee. The Committee shall act
at meetings by affirmative vote of a majority of the members of the Committee.
Any action permitted to be taken at a meeting may be taken without a meeting if,
prior to such action, a written consent to the action is signed by all members
of the Committee and such written consent is filed with the minutes of the
proceedings of the Committee. A member of the Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant. The
Chairman or any other member or members of the Committee designated by the
Chairman may execute any certificate or other written direction on behalf of the
Committee.

8.3—Powers and Duties of the Committee.

7

--------------------------------------------------------------------------------

        (a)   The Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of the Plan, and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:

        (1)   To determine all questions relating to the eligibility of
employees to participate;

        (2)   To construe and interpret the terms and provisions of this Plan;

        (3)   To compute the Earnings Rate for each Fund in accordance with the
terms of the Plan;

        (4)   To compute and certify to the amount and kind of benefits payable
to Participants and their Beneficiaries;

        (5)   To maintain all records that may be necessary for the
administration of the Plan;

        (6)   To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;

        (7)   To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof; and

        (8)   To appoint a plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe.

8.4—Construction and Interpretation.

        The Committee shall have full discretion to construe and interpret the
terms and provisions of this Plan, which interpretation or construction shall be
final and binding on all parties, including but not limited to the Company and
any Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.

8.5—Information.

        To enable the Committee to perform its functions, the Company shall
supply full and timely information to the Committee on all matters relating to
the Compensation of all Participants, their death or other cause of termination,
and such other pertinent facts as the Committee may require.

8.6—Compensation, Expenses and Indemnity.

        (a)   The members of the Committee shall serve without compensation for
their services hereunder.

        (b)   The Committee is authorized at the expense of the Company to
employ such legal counsel as it may deem advisable to assist in the performance
of its duties hereunder. Expenses and fees in connection with the administration
of the Plan shall be paid by the Company.

        (c)   To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Committee and each member thereof, the Board of
Directors and any delegate of the Committee who is an employee of the Company
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident to the Plan, other than
expenses and liabilities arising out of willful misconduct. This indemnity shall
not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.

8

--------------------------------------------------------------------------------




8.7—Quarterly Statements.

        Under procedures established by the Committee, a Participant shall
receive a statement with respect to such Participant's Accounts as soon as
practicable following the end of each calendar quarter ending on March 31,
June 30, September 30 or December 31.

ARTICLE IX
MISCELLANEOUS

9.1—Unsecured General Creditor.

        Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, claims, or interest in any specific
property or assets of the Company. No assets of the Company shall be held under
any trust, or held in any way as collateral security for the fulfilling of the
obligations of the Company under this Plan. Any and all of the Company's assets
shall be, and remain, the general, unpledged, unrestricted assets of the
Company. The Company's obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors.

9.2—Restriction Against Assignment.

        The Company shall pay all amounts payable hereunder only to the person
or persons designated by the Plan and not to any other person or corporation. No
part of a Participant's Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant's Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, Beneficiary or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

9.3—Withholding.

        (a)   There shall be deducted from each payment made under the Plan all
taxes which are required to be withheld by the Company in respect to such
payment. The Company shall have the right to reduce any payment by the amount of
cash sufficient to provide the amount of said taxes.

        (b)   In the event that a Participant defers compensation in excess of
the amount required to be withheld for federal, state or local tax purposes, the
Company shall have the right to reduce any other payments to the Participant by
the amount sufficient to provide the amount of said taxes.

9.4 —Amendment, Modification, Suspension or Termination.

        The Company may amend, modify, suspend or terminate the Plan in whole or
in part, except that no amendment, modification, suspension or termination shall
reduce any amounts allocated previously to a Participant's Accounts. In the
event that this Plan is terminated, the amounts credited to a Participant's
Deferral Account and Company Matching Account shall be distributed to the
Participant or, in the event of his or her death, to his or her Beneficiary in a
lump sum within thirty (30) days following the date of termination. The Company
reserves the right to change the Funds as described in Section 3.2(d).

9

--------------------------------------------------------------------------------


9.5—Governing Law.

        To the extent not governed by federal law, this Plan shall be construed,
governed and administered in accordance with the laws of the State of
California.

9.6—Receipt or Release.

        Any payment to a Participant or the Participant's Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Committee and the Company. The
Committee may require such Participant or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.

9.7—Payments on Behalf of Persons under Incapacity.

        In the event that any amount becomes payable under the Plan to a person
who, in the sole judgment of the Committee, is considered by reason of physical
or mental condition to be unable to give a valid receipt therefor, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee and the Company.

9.8—Headings, etc. Not Part of Agreement.

        Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

9.9—Limitation on Participants' Rights.

        Participation in this Plan shall not give any Eligible Employee the
right to be retained in the Company's employ or any right or interest in the
Plan other than as herein provided. The Company reserves the right to dismiss
any Eligible Employee without any liability for any claim against the Company,
except to the extent provided herein.

ARTICLE X
CLAIMS PROCEDURE

10.1—Claims Procedure.

        (a)   Claim. A person who believes that he or she is being denied a
benefit to which he or she is entitled under this Plan (hereinafter referred to
as "Claimant") may file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee
at the Company's then principal place of business.

        (b)   Claim Decision. Upon receipt of a claim, the Committee shall
advise the Claimant that a reply will be forthcoming within ninety (90) days and
shall, in fact, deliver such reply within such period. The Committee may,
however, extend the reply period for an additional ninety (90) days for special
circumstances. If the claim is denied in whole or in part, the Committee shall
inform the Claimant in writing, using language calculated to be understood by
the Claimant, setting forth: (i) the specified reason or reasons for such
denial, (ii) the specific reference to pertinent provisions of this Plan on
which such denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation why such material or such information is necessary, (iv) appropriate
information as to the steps to be taken if the Claimant wishes to submit the
claim for review, and (v) the time limits for requesting a review under
subsection (c) below.

        (c)   Request for Review. Within sixty (60) days after the receipt by
the Claimant of the written opinion described above, the Claimant may request in
writing that the Committee review its

10

--------------------------------------------------------------------------------




determination. Such request must be addressed to the Committee at the Company's
then principal place of business. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such sixty (60) day period, he or she
shall be barred and estopped from challenging the Company's determination.

        (d)   Review of Decision. Within sixty (60) days after the Committee's
receipt of a request for review, after considering all materials presented by
the Claimant, the Committee will inform the Claimant in writing, in a manner
calculated to be understood by the Claimant, of its decision setting forth the
specific reasons for the decision and containing specific references to the
pertinent provisions of this Plan on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Committee will so notify the Claimant and will render the decision as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
request for review.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this document to be executed
by its duly authorized officers on this            day of            , 2003.


 
 
 
      THE MACERICH COMPANY
 
 
 
      By  

--------------------------------------------------------------------------------


 
 
 
      By  

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

THE MACERICH COMPANY
DEFERRED COMPENSATION PLAN
FOR EXECUTIVES
(As Amended and Restated Effective as of January 1, 2003)

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

    ARTICLE I
TITLE AND DEFINITIONS    
1.1
 
—Title
 
1
1.2
 
—Definitions
 
1
 
 
ARTICLE II
PARTICIPATION
 
 
2.1
 
—Participation
 
3
 
 
ARTICLE III
DEFERRAL ELECTIONS
 
 
3.1
 
—Elections to Defer Compensation
 
3
3.2
 
—Investment Elections
 
3
 
 
ARTICLE IV
PARTICIPANT ACCOUNTS
 
 
4.1
 
—Deferral Account
 
4
4.2
 
—Company Matching Account
 
5
 
 
ARTICLE V
VESTING
 
 
5.1
 
—Deferral Account
 
5
5.2
 
—Company Matching Account
 
5
 
 
ARTICLE VI
DISTRIBUTIONS
 
 
6.1
 
—Time and Form of Distribution
 
6
6.2
 
—Small Benefits
 
6
6.3
 
—Change in Election of Time and Form of Election
 
6
 
 
ARTICLE VII
ADJUSTMENT OF PAYMENTS
 
 
7.1
 
—Hardship Distribution
 
7
7.2
 
—Acceleration or Deferral of Benefit
 
7          


13

--------------------------------------------------------------------------------


 
 
ARTICLE VIII
ADMINISTRATION
 
 
8.1
 
—Members
 
7
8.2
 
—Committee Action
 
7
8.3
 
—Powers and Duties of the Committee
 
7
8.4
 
—Construction and Interpretation
 
8
8.5
 
—Information
 
8
8.6
 
—Compensation, Expenses and Indemnity
 
8
8.7
 
—Quarterly Statements
 
9
 
 
ARTICLE IX
MISCELLANEOUS
 
 
9.1
 
—Unsecured General Creditor
 
9
9.2
 
—Restriction Against Assignment
 
9
9.3
 
—Withholding
 
9
9.4
 
—Amendment, Modification, Suspension or Termination.
 
9
9.5
 
—Governing Law
 
10
9.6
 
—Receipt or Release
 
10
9.7
 
—Payments on Behalf of Persons under Incapacity
 
10
9.8
 
—Headings, etc. Not Part of Agreement
 
10
9.9
 
—Limitation on Participants' Rights
 
10
 
 
ARTICLE X
CLAIMS PROCEDURE
 
 
10.1
 
—Claims Procedure
 
10

14

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.5

